Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
Claims 1-34 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claim 1 is amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 01/07/2021.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 03/04/2021, 03/16/2021, 04/13/2021, 05/11/2021, and 06/15/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S COMMENTS

Claim 1 has been amended to correct a 35 USC 112(b) antecedent issue and does not affect the allowable subject matter as indicated in NoA filed on 02/10/2021.

Allowable Subject Matter

Claims 1-34 are allowed

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Independent Claims 1 and 17 is the inclusion of the features “a forward/return beam weight matrix for end-to-end beamforming of transmissions”. These features, in combination with others in the claims such as “each of the respective access node-specific forward signals comprising a composite of respective forward beam signals weighted by respective forward beam weights of a forward beam weight matrix” and “each of the respective composite return signals comprising a composite of return uplink signals transmitted from a plurality of the user terminals and relayed by the end-to-end relay”, render the claims allowable because the prior art of record appear to have failed to anticipated said features, nor render them obvious at the time when instant action was filed.
Neither Walker nor Freedman teaches “a forward beam weight matrix for end-to-end beamforming” as claimed, at least because “end-to-end beamforming” has a particular defined and consistent use in the present specification and drawings. As described throughout the present application, “end-to-end beamforming” is a novel type of beamforming involving beamforming functionality both on the feeder and user sides of an “end-to-end relay” having “multiple forward receive/transmit signal paths” (e.g., transponders). Such a configuration contributes to forming end-to-end multipaths. An example of such forward end-to-end beamforming, including the end-to-end multipath induced by the multiple 
Claims 2-16 depend on claim 1; claims 18-34 depend on claim 17; therefore, these claims are considered allowable on the basis as the parent claims as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 1 and 17 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 1 and 17.
The Applicant is reminded again that the instant application, regardless of the above reasons for allowance, would only be allowed when all of the rejections made in this Office action have been successfully overcome by the Applicant’s appropriate course of actions; or persuasively prove otherwise.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466